ROBINSON, J.
1. Where a corporation is not a public utility within the definition of the General Code, the Public Utilities Commission is without power to make an order affecting such corporation. But where a contract of such corporation involves the rates and charges which a public utility must receive to earn a fair return on its investment, the Public Utilities Commission may investigate and determine whether such contract is just and reasonable to the public utility by the standard of the cost of production by such public utility, or by the standard of the price at which such public utility may be able to purchase such product from other persons or corporations, or both, and may base upon such finding, plus a reasonable return, upon the investment of the public utility and a reasonable sum for depreciation, the price and charge at which such public utility shall sell its service.
2. The mere fact that a corporation sells its entire product upon contract to public utilities, who in turn sell that product to consumers, does not make such corporation a public utility within the definition of Section 614-2, General Code.
3. But where, by the process of incorporation, the ownership of a property is nominally divided between two or more corporations, but is in fact the same, and the business of such corporations is but a single enterprise, a dedication of the property of a nominal owner thereof to the public _ service is attributable to the real owner thereof and is a dedication of the entire property involved in the common enterprise. Order reversed.
Hough, Wanamaker, Jones, Matthias and Clark, JJ., concur.